Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Medical Editors: PASA Abstract to be presented at American Heart Association Conference TORONTO, Aug. 14 /CNW/ - Predictive medicine company PreMD Inc. (TSX: PMD; Amex: PME) today announced that a scientific abstract entitled 'Increased Skin Cholesterol Identifies Individuals at Increased Cardiovascular Risk: The Predictor of Advanced Subclinical Atherosclerosis (PASA) Study' has been accepted for presentation at the American Heart Association (AHA) Scientific Sessions 2007. "We are pleased that our abstract was accepted for presentation at this conference. The annual AHA meeting is one of the most important conferences worldwide where cardiovascular research and innovations are discussed and examined," said Brent Norton, president and chief executive officer of PreMD Inc. "Following the announcement of our recent partnership with AstraZeneca, this news highlights our progress and underscores our commitment to clinical research and advancement. We, along with our collaborators, are very encouraged by the results linking skin cholesterol levels with increased cardiovascular disease risk. This acceptance further strengthens our clinical data and our PREVU(x) product." The lead author on the PASA abstract is Dr. James H. Stein from the University of Wisconsin. The co-authors of the study are: Dr. Wendy S. Tzou, University of Pennsylvania School of Medicine; Dr. Jeanne M. DeCara, University of Chicago Pritzker School of Medicine; Dr. Alan T. Hirsch, University of Minnesota School of Public Health and Minneapolis Heart Institution Foundation; Dr. Emile R. Mohler III, University of Pennsylvania School of Medicine; Dr. Pamela Ouyang, John Hopkins University School of Medicine; Dr. Gregory L Pearce, Innovative Data Resources; and Dr. Michael H Davidson, Radiant Research. The AHA Scientific Sessions conference takes place November 2-7, 2007 in Orlando, Florida. About PreMD Inc. PreMD Inc. is a leader in predictive medicine, dedicated to developing rapid, non-invasive tests for the early detection of life-threatening diseases. PreMD's cardiovascular products are branded as PREVU(x) Skin Cholesterol Test, to be marketed and distributed by AstraZeneca. The company's cancer tests include ColorectAlert(TM), LungAlert(TM) and a breast cancer test. PreMD's head office is located in Toronto, Ontario and its research and product development facility is at McMaster University in Hamilton, Ontario.
